On August 8,1991, the Defendant was sentenced to twenty (20) years with two (2) years suspended for Sexual Assault; the defendant shall be under the supervision of the Montana Department of Corrections and Human Services and shall abide by all of its rules and regulations; credit shall be given for 112 days time served.
On October 22, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was represented by Mike McGrath, County Attorney from Helena.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and wanted his application for sentence review dismissed.
The petition is dismissed without prejudice at this time. Upon showing of good cause, the petitioner can reapply for Sentence Review at a later date.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick and Hon. G. Todd Baugh, Judges.